—Order and judgment (one paper), Supreme Court, New York County (Beverly S. Cohen, J.), entered on or about May 20, 1994, which granted the petition annulling a determination by respondent-appellant terminating petitioner-respondent’s tenancy and denied respondent-appellant’s cross-motion to dismiss the proceeding, unanimously reversed, on the law, the petition denied, and the cross-motion granted, without costs.
In light of the fact that the within petition raises the issue of whether the determination by respondent terminating petitioner’s tenancy was supported by substantial evidence, the matter should have been transferred to the Appellate Division pursuant to CPLR 7804 (g). We will therefore review the petition de novo.
Upon such review, it is clear that the determination was *261supported by substantial evidence. Indeed, the evidence presented at the hearing overwhelmingly supported the conclusion of the Hearing Officer that petitioner had permitted his sons and grandsons, none of whom were tenants or authorized occupants, to live in the apartment and to use it to conduct a large-scale crack operation. Nor do we find that, under the circumstances, the penalty imposed, i.e., termination of petitioner’s tenancy, was disproportionate to the offense (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur — Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.